Citation Nr: 0101472	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  94-37 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a left 
knee disorder.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease.  

3.  Entitlement to service connection for burns to both eyes.  

4.  Entitlement to a disability rating greater than 10 
percent for tinea cruris.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1991, March 1993, and July 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

The issues of service connection for arteriosclerotic heart 
disease and burns to both eyes are addressed in the REMAND 
portion of the decision, below.   


FINDINGS OF FACT

1.  In a January 1984 decision based on all the evidence of 
record, the Board denied the veteran's claim for service 
connection for a left knee disorder.  

2.  Evidence received since the January 1984 Board decision 
is either duplicative or cumulative of evidence considered 
for the Board decision.  

3.  The veteran complains of frequent, severe flare-ups of 
tinea cruris with associated itching, bleeding, pain, and 
malodorous discharge that affects the groin area and 
buttocks.  VA medical evidence confirms the presence of tinea 
cruris with erythema upon the veteran's complaint.  However, 
the January 1998 VA dermatology examination report is 
negative for findings of excoriations, ulcers, exudate, or 
exfoliating rash.  The medical evidence does not show that 
the tinea cruris causes marked disfigurement.  VA outpatient 
treatment records indicate that the tinea cruris resolved 
with antifungal treatments.        

CONCLUSIONS OF LAW

1.  The January 1984 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2000).

2.   No new and material evidence has been received to reopen 
the veteran's claim for service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  

3.  The criteria for a disability rating greater than 10 
percent for tinea cruris have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.118, Diagnostic Codes 7806 and 7813 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Left Knee Claim

The veteran submitted his claim for service connection for a 
left knee disorder in April 1979.  The RO denied his claim in 
a March 1981 rating decision.  Thereafter, the veteran 
attempted to reopen his claim.  In a July 1982 action, the RO 
indicated that it found no new and material evidence to 
reopen.  In a January 1984 decision, the Board reviewed the 
claim based on all the evidence of record and denied the 
claim for service connection for a left knee disorder.  
Therefore, the Board's January 1984 decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1104 (2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board emphasizes that the veteran has pursued claims for 
multiple disorders since service.  The pertinent evidence of 
record at the time of the January 1984 Board decision 
consists of service medical records, reports of VA 
examinations performed in October 1974, April 1979, and 
December 1980, VA medical treatment records dated from 1978 
to 1983, records from various private medical providers dated 
in 1973, 1974, and 1981, copies of service medical records, 
and statements from the veteran received in July 1982 and 
April 1983.  In its decision, the Board found that the 
veteran's left knee disorder existed prior to service and was 
not aggravated during service.  

The pertinent evidence received since the January 1984 Board 
decision consists of the report of the May 1984 VA 
examination, VA medical treatment records dated from 1974 to 
1999, and written statements from the veteran received in 
July 1988, December 1992, July 1997, April 1993, and December 
1994, and the veteran's testimony from a July 1993 hearing.  

Review of the evidence received since the January 1984 Board 
decision reveals that some of the VA medical treatment 
records are duplicates of records already considered.  A few 
of the VA records that are not duplicates, including the 
report of the May 1984 VA examination, only contain 
references to current left knee symptoms or the history of 
left knee injury from a motor vehicle accident.  These 
references are essentially cumulative of the history and 
complaints shown in medical evidence considered in the 
January 1984 Board decision.  Similarly, the veteran's 
written statements and hearing testimony, which concede to 
the existence of a pre-service injury and describe what 
happened to the knee during service, are cumulative of 
evidence previously considered.  Because the evidence 
received since the January 1984 Board decision is either 
duplicative or cumulative of evidence considered for the 
Board decision, the Board cannot conclude that there is new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a) to reopen the veteran's claim.  Accordingly, the 
veteran's claim for service connection for a left knee 
disorder is not reopened.  38 U.S.C.A. § 5108.   


Increased Rating for Tinea Cruris

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for tinea cruris in a 
March 1981 rating decision.  At that time, it assigned a 
noncompensable (0 percent) disability rating.  The RO 
continued that evaluation in subsequent rating actions.  The 
Board confirmed the evaluation in a January 1990 decision.  

In July 1991, the veteran submitted a claim for an increased 
disability evaluation for tinea cruris.  In a December 1992 
statement, he related that he had received recent VA 
treatment for the disability.    

VA treatment records dated in dated in July 1991 indicated 
that the veteran complained of groin rash.  Examination 
confirmed the presence of the rash.  Notes dated in August 
1991 stated that the veteran wanted to get a picture of the 
rash in his groin area.  He denied any symptoms or the need 
for medication refills.  In October 1991, the veteran again 
complained of a rash in groin.  He was referred to the 
dermatology clinic.  Notes dated in December 1991 related the 
veteran's history of treatment for a fungal infection of the 
groin.  He stated that treatment had not resulted in any 
improvement.  Objectively, tinea cruris was evident with 
erythema and marked irregular border in the groin area.  The 
veteran was prescribed an antifungal cream.  

The RO continued the noncompensable disability rating for 
tinea cruris in a March 1993 rating decision.  The veteran 
timely appealed that decision.  

The veteran testified at a personal hearing in July 1993.  He 
was last treated at a VA facility in February 1993.  Since 
that time, he had experienced additional flare-ups, though 
none had required treatment.  During the last flare-up, he 
had bleeding.  Flare-ups occurred during hot weather or with 
exercise.  The veteran explained that the skin disorder 
involved the groin area and the buttocks.  Sometimes he could 
not sit due to associated pain.  On average, the flare-ups 
happened three times a month.  During these times, there was 
also an associated smell.  He had been prescribed antifungal 
medications and a cream for the itching and burning.  The 
veteran usually went to VA for treatment every three to six 
months.  He stated that the bleeding occurred without 
scratching.  About every three months, the flare-ups included 
bleeding and pus.  The flare-ups could last two to three 
weeks.    

In August 1993, the veteran was afforded a VA dermatology 
examination.  He complained itching and red skin lesions in 
the groin area.  Examination revealed erythematous, round 
skin lesions on both sides of the inguinal area.  The 
diagnosis was tinea cruris.    

Additional VA outpatient medical records dated from February 
1993 to July 1994 contained no reference to complaint or 
treatment of the skin disability.  

The veteran underwent another VA dermatology examination in 
January 1998.  The examiner noted that he reviewed the 
veteran's medical record prior to the examination.  The 
veteran reported having a groin rash since service.  The 
problem generally worsened during the summer months.  He did 
not receive any specific treatment for the disability during 
his last VA visit.  The veteran complained that the groin 
area was constantly, excessively itchy and had a malodorous 
smell that required him to bathe frequently.  He denied any 
penile discharge or broken skin or bleeding.  Examination 
revealed scars in the buttocks region from carbuncles and 
deeply pigmented intertriginous creases at the thighs near 
the scrotum.  In addition, there was some skin atrophy.  
However, there were no excoriations, ulcers, exudate, or 
exfoliating rash.  The diagnosis included tinea cruris.  The 
examiner commented that the veteran had a fairly common 
condition affecting the groin with no active systemic fungal 
rash noted on examination.  

In a February 1998 statement, the veteran related that the VA 
examiner from the recent examination recommended that he get 
an increased evaluation for his skin disability.  He stated 
that he suffered with extreme itching that affected his 
ability to walk.  He scratched until the skin bled and fell 
off.  The veteran indicated that the rash was not present at 
the time of the VA examination.  He added that there had been 
times that the disability had been so bad that personnel at 
the VA medical center put him in isolation for two weeks at a 
time.  

VA outpatient medical records dated in February 1997 
indicated that an erythematous rash in the groin was revealed 
on examination.  The veteran stated that it was no worse than 
usual.  He was prescribed Micatin cream.  Two weeks later in 
February 1997, the veteran reported that the groin rash had 
resolved.   

In a March 1999 rating action, the RO increased the 
disability evaluation for tinea cruris to 10 percent, 
apparently effective from the date of his July 1991 claim.  
The veteran continued to pursue his appeal.  

The RO obtained additional VA outpatient medical records 
dated from April 1997 to October 1999.  The veteran presented 
in March 1998 with complaints of a rash in the groin.  
Examination revealed erythematous rash in the inguinal area.  
The assessment was tinea cruris.  The physician prescribed 
Lamisil tablets to be followed by antifungal cream.  Two 
weeks later in March 1998, the veteran reported that he had 
experienced a bad reaction to the oral medication.  On 
examination, the skin of the scrotum and groin was mildly 
erythematous.  Notes dated in May 1998 related that the rash 
had resolved but was still itchy.  

In an October 1999 statement, the veteran stated that his 
tinea cruris had constant exudation and extensive lesions and 
caused marked disfigurement.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's tinea cruris is evaluated as 10 percent 
disabling under Diagnostic Code (Code) 7813, dermatophytosis.  
38 C.F.R. § 4.118.  Notes specify that, unless otherwise 
provided, diagnostic codes including 7813 are rated as 
eczema, dependent upon location, extent, and the repugnant or 
otherwise disabling character of the manifestations.  Eczema 
is rated under Code 7806, which provides for a 10 percent 
disability evaluation when there is eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is in order when there 
is constant exudation or itching, extensive lesions, or 
marked disfigurement.     

With respect to the tinea cruris, the veteran complains of 
frequent, severe flare-ups with associated itching, bleeding, 
pain, and malodorous discharge that affects the groin area 
and buttocks.  He reports that treatment with a variety of 
antifungal medications had been ineffective.  VA outpatient 
treatment records and VA examination reports generally 
confirm the presence of tinea cruris with erythema upon the 
veteran's complaint.  The January 1998 VA dermatology 
examination report is negative for findings of excoriations, 
ulcers, exudate, or exfoliating rash.  In addition, despite 
the veteran's report, outpatient treatment records indicate 
that the tinea cruris resolved with treatment.  There is no 
medical evidence suggesting that the veteran's tinea cruris 
causes marked disfigurement.  In light of the evidence of 
record, the Board cannot conclude that the overall disability 
picture from tinea cruris more nearly approximates the 
criteria for a 30 percent rating under Code 7806.  38 C.F.R. 
§ 4.7.  Therefore, the Board finds that the preponderance of 
the evidence is against awarding an evaluation greater than 
10 percent for tinea cruris.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Codes 7806 and 
7813.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence or allegation of exceptional or 
unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.        


ORDER

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for a left knee 
disorder, the appeal is denied.  

A disability rating greater than 10 percent for tinea cruris 
is denied. 


REMAND

The veteran appealed the RO's denial of service connection 
for arteriosclerotic heart disease and burns to both eyes.  
For reasons set forth in the following discussion, a remand 
is required to ensure proper adjudication of these two 
claims.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, a remand is required.  

The Board also notes that, although the RO received 
substantial VA medical evidence after issuing the July 1997 
supplemental statement of the case (SSOC) for these issues, 
it did not issue further SSOCs addressing that evidence.  
Review of the VA medical records reveals several record from 
the eye clinic that would be pertinent to the veteran's claim 
for service connection for burns to the eyes.  The RO is 
required to furnish the veteran and his representative with 
an SSOC when additional pertinent evidence is received after 
a Statement of the Case (SOC) or the most recent Supplemental 
Statement of the Case has been issued.  38 C.F.R. § 19.31.  
On remand, the RO should take care to address this 
deficiency.  
 
Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 



